Opinion by
Smith, J.,
The plaintiff sued to recover $350 for money loaned to the defendants, husband and wife, and obtained a verdict against the wife, she admitting having received the money from the plaintiff. The defense set up by the first affidavit of defense *516was an absolute denial that they or either of them borrowed from the plaintiff $350, and denied any indebtedness whatever. By a supplemental affidavit of defense, Amelia Hertz, the wife,, admitted having received this amount from the plaintiff on the day mentioned in the declaration, but averred that it was “ in consideration and payment for services rendered by her to' plaintiff and her family.” It was also alleged in this second affidavit that Amelia Hertz “ received said money personally from the plaintiff and [that] her husband [the other defendant] did not receive same or.any part thereof.” In her testimony given on the trial, Amelia Hertz claimed that she received the money as a gift from the plaintiff and not for services. The issue was thus resolved into the question, whether the money was furnished as a loan or a gift. With this shifting of the defense the burden of proof also shifted and cast upon the defendants the duty of showing, to the satisfaction of the jury, that the transaction was in fact a gift, unaided by any legal presumption in its favor. The court directed the jury to render a verdict in favor of Isaac Hertz, and the sole question for the consideration of the jury was whether the money was a loan or a gift, and they were very fully and clearly instructed on that point. There could be no reasonable ground for misunderstanding the instructions on that principal question. It was repeated in the charge of the court several times and, in passing on it, the jury were told to “ consider all the evidence submitted and to render a verdict in accordance with the preponderance of the evidence.” We are entirely satisfied that the charge was adequate and, in the light of the whole testimony, it was fair to both parties.
The failure of the court to call the attention of the jury to the testimony of certain witnesses “ as to the butcher shop,” as requested by the defendants’ counsel did not, in our opinion, injure the defendant. This matter was not directly involved in the issue tried, and the contention of both parties was clearly discussed and presented in the charge, without alluding to the other evidence on either side. When this request was made,, at the close of the charge, the court said in reply, “You will consider all the evidence, gentlemen.” We see no error in the trial judge asking questions of the witnesses when necessary to bring the facts clearly before the court. In the present case *517the questions put by the judge served only to enable the court and jury the better to understand the testimony given.
The record presents nothing further requiring discussion or notice. The case was clearly for the jury under the evidence and we see no just reason for disturbing their verdict..
Judgment affirmed.